Case: 20-10016      Document: 00515419125         Page: 1    Date Filed: 05/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 20-10016                             May 18, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
In the Matter of: RENAISSANCE RADIO, INCORPORATED,

               Debtor

DAVID ALAN SCHUM,

              Appellant

v.

FORTRESS VALUE RECOVERY FUND I, L.L.C.; SCHULTE ROTH &
ZABEL, L.L.P.; LAWRENCE S. GOLDBERG; DANIEL BERNARD ZWIRN;
PERRY GRUSS; HIGHBRIDGE/ZWIRN SPECIAL OPPORTUNITIES
FUND, L.P.; BERNARD NATIONAL LOAN INVESTORS, LIMITED,

              Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:19-CV-978


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Pro se appellant David Schum appeals the district court’s order affirming


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-10016      Document: 00515419125      Page: 2   Date Filed: 05/18/2020



                                   No. 20-10016
the judgment of the bankruptcy court and enjoining him from future filings as
a vexatious litigant. We affirm.
        This case arises from a series of bankruptcies. Appellant was a
stockholder of Renaissance Radio, Inc. (RRI), a company that held several radio
stations and related licenses. RRI entered bankruptcy proceedings, which
resulted in its assets’ being transferred to The Watch, Ltd. and DFW Radio
License, LLC (Watch). Watch then filed for bankruptcy, and its assets were
purchased by Highbridge/Zwirn Special Opportunities Fund, L.P. (Zwirn).
Zwirn was renamed Fortress Value Recovery Fund I LLC (Fortress), which is
the appellee in this action.
        On December 28, 2018, Schum filed a motion in bankruptcy court to
reopen the RRI bankruptcy proceedings due to alleged fraud, bad faith, and
fraud on the court. The bankruptcy court denied the motion as untimely and
found no basis for reopening the proceedings. Schum appealed to the district
court, which found no error in the bankruptcy court’s decision and enjoined
further filings in this matter. Schum now argues that the lower courts
incorrectly characterized his claim as time-barred, incorrectly held that a
lender’s domicile was immaterial to the bankruptcy proceedings, and violated
his rights by enjoining him from further filings as a vexatious litigant. He also
argues that the bankruptcy court suffered from a conflict of interest because
the bankruptcy judge’s clerk was formerly employed by appellee’s counsel’s
firm.
        We review the district court’s denial of relief, as well as its grant of the
injunction, for abuse of discretion. In re Pettle, 410 F.3d 189, 191 (5th Cir.
2005); Matter of Case, 937 F.2d 1014, 1018 (5th Cir. 1991); Newby v. Enron
Corp., 302 F.3d 295, 301 (5th Cir. 2002). The court’s ruling that there was no
conflict of interest is also reviewed for an abuse of discretion. See Andrade v.
Chojnacki, 338 F.3d 448, 454 (5th Cir. 2003).
                                          2
    Case: 20-10016     Document: 00515419125     Page: 3   Date Filed: 05/18/2020



                                  No. 20-10016
      The district court properly affirmed the bankruptcy court’s ruling that
Schum’s motion was time-barred under Federal Rule of Bankruptcy Procedure
9024 and Federal Rule of Civil Procedure 60. Although styled as a motion to
reopen, the relief that Schum seeks requires a revocation of the RRI
confirmation order. Rule 9024 also provides that “a complaint to revoke an
order confirming a plan may be filed only within the time allowed by § 1144.”
This provision requires a party to move for revocation of a reorganization plan
within 180 days. 11 U.S.C. § 1144. Schum also requests relief under Rule 60(b)
and (d). Rule 60(c) requires that a motion to reconsider be made “within a
reasonable time.” Fed. R. Civ. P. 60(c). Schum waited far beyond these
deadlines to file the instant action, and he provides no justification for his
delay. Schum alleges that he discovered the information giving rise to his
claims in 2012, at least six years before he filed his motion in bankruptcy court.
This precludes relief under Federal Rule of Bankruptcy Procedure 9024 and
Federal Rule of Civil Procedure 60(b) and (d).
      Schum’s other claims are similarly meritless. He has not shown cause to
reopen the bankruptcy proceeding over a decade after its conclusion under 11
U.S.C. §§ 350(b) or 502(j). And Schum argues that the bankruptcy court
suffered from a conflict of interest, but the clerk who was formerly employed
by the firm representing the appellee was recused from his case and played no
part in the court’s decision. Finally, we find no error in the district court’s
decision to enjoin Schum from further filings relating to the Watch or RRI
bankruptcies. This ruling is supported by Schum’s long history of repetitive
and frivolous filings pertaining to this matter in this and other federal courts.
See, e.g., Schum v. F.C.C., 617 F. App’x 5 (D.C. Cir. 2015), cert. denied, 136 S.
Ct. 1672; In re Watch Ltd., 295 F. App’x 647 (5th Cir. 2008); In re Watch Ltd.,
257 F. App’x 748 (5th Cir. 2007).
      For these reasons, we AFFIRM the judgment of the district court.
                                        3